       Case: 3:18-cr-00016-TMR Doc #: 34 Filed: 03/25/19 Page: 1 of 2 PAGEID #: 84



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO WESTERN
                                 DIVISION AT DAYTON

UNITED STATES OF AMERICA,                         :

                Plaintiff,                        :           Case No. 3:18-CR-016
                                                              Judge Thomas M. Rose vs.




DALTON LEE JUICK KONAT,
          Defendant.

______________________________________________________________________________

              UNOPPOSED MOTION TO CONTINUE SENTENCING
______________________________________________________________________________

         Now comes Defendant, Dalton Konat (“Mr.Konat”), through counsel, and respectfully

moves this Court to continue the sentencing date for an additional 30 days to allow defense counsel

additional time to present pertinent information with respect to the factors set forth in §3553

(a).

         Wherefore, Mr. Konat requests that this Court continue the sentencing for 30 days.

Counsel for the government does not object to this request.
    Case: 3:18-cr-00016-TMR Doc #: 34 Filed: 03/25/19 Page: 2 of 2 PAGEID #: 85




                                                   Respectfully submitted,

                                                   DEBORAH L. WILLIAMS
                                                   FEDERAL PUBLIC DEFENDER


                                                   s/Thomas W. Anderson, Jr.
                                                   Thomas W. Anderson, Jr (0073138)
                                                   Office of the Federal Public Defender
                                                   1 South Main Street, Suite 490 Dayton,
                                                   Ohio 45402
                                                    (937) 225-7687 Attorney for
                                                   Defendant
                                                   Thomas_Anderson@fd.org




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon the Assistant United States
Attorney, on the date same was filed.

                                                   s/Thomas W. Anderson, Jr.
                                                   Thomas W. Anderson, Jr.
